Philips, P. J.,
Concurring. — I concur in reversing this case, on the ground that the instructions given by the court indicate that it ignored the question of negligence on the part of defendant’s servant. If it had been *371made clearly to appear that the agent did nothing more than to call on the known merchant, F. H. Davis, and then turned the goods over to the impostor, on his mere statement, without more, that he was the rightful party, I should have voted to affirm the judgment. But there was evidence, as shown by the record before us, tending to show that the impostor accompanied his demand for the goods with an exhibition of the letter of invoice from plaintiff. If that was the fact the instructions were wrong. If, in fact, the letter from plaintiff was not so exhibited, the defendant has, in my opinion, no defence.